Case: 18-11832   Date Filed: 12/07/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11832
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:16-cv-00130-LJA-TQL



JOHN LEVIE,

                                                           Plaintiff-Appellant,

                                  versus

NANCY A. BERRYHILL,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (December 7, 2018)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 18-11832     Date Filed: 12/07/2018   Page: 2 of 8


      John Levie appeals the district court’s order affirming the Social Security

Commissioner’s denial of his application for disability insurance benefits and

supplemental security income, pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

An ALJ found that although Levie suffered from numerous impairments and could

not perform his past work, Levie was not disabled because none of his impairments

met or were equal to a listed impairment, and because he remained capable of

performing work that existed in significant numbers in the national economy. On

appeal, Levie argues that the ALJ erred (1) by not affording enough weight to the

opinions of Dr. Beaty and Dr. Smith, two of Levie’s physicians, (2) in failing to

consider the opinion of Mac Wilcox, a licensed social worker and therapist from

whom he had received treatment, and (3) by not evaluating all of his alleged

impairments. After careful review, we affirm.

                                         I.

      In Social Security appeals, we review the agency’s legal conclusions de

novo. See Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).

The agency’s factual findings are reviewed for substantial evidence. Id.

Substantial evidence is any relevant evidence that a reasonable person would

accept as adequate to support the conclusion. Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). If, in light of the record as a whole, substantial evidence

supports the Social Security Commissioner’s decision, we will not disturb it. Id. at


                                          2
              Case: 18-11832      Date Filed: 12/07/2018   Page: 3 of 8


1439. Additionally, “the claimant bears the burden of proving that he is disabled,

and, consequently, he is responsible for producing evidence in support of his

claim.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam).

      Social Security Regulations prescribe a five-step process for ascertaining a

claimant’s disability status. 20 C.F.R. §§ 404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–

(v). The ALJ must determine whether: (1) the claimant is engaged in substantial

gainful activity; (2) the claimant has a severe impairment or combination of

impairments; (3) that impairment, or combination of impairments, meets or equals

any of the listings of impairments; (4) the claimant can perform his past relevant

work in light of his residual functional capacity; and (5) in light of the claimant’s

age, education, and work experience, the claimant can perform other work found in

the national economy. Id.; Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178

(11th Cir. 2011).

                                         II.

      We first consider Levie’s argument that the ALJ improperly discredited the

testimony of his psychologist, Dr. Smith, and his psychiatrist, Dr. Beaty. In

assessing a claimant’s residual functional capacity, the ALJ must state with

particularity the weight given to different medical opinions and the reasons for

doing so. See Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987) (per curiam).

The testimony of a treating physician must be given substantial or considerable


                                           3
              Case: 18-11832     Date Filed: 12/07/2018   Page: 4 of 8


weight unless good cause is shown to the contrary. Winschel, 631 F.3d at 1179.

Good cause exists “when (1) the treating physician’s opinion was not bolstered by

the evidence, (2) the evidence supported a contrary finding, or (3) the treating

physician’s opinion was conclusory or inconsistent with the physician’s own

medical records.” Id. When the ALJ articulates specific reasons for failing to give

the opinion of a treating physician controlling weight and those reasons are

supported by substantial evidence, there is no reversible error. See Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005) (per curiam).

      Here, the ALJ’s decision to give Dr. Beaty’s opinion and Dr. Smith’s

opinion less weight is supported by substantial evidence. The record reflects that

the ALJ carefully considered the treatment notes and medical opinions of Dr.

Beaty and Dr. Smith and how those opinions fit with the record as a whole. The

ALJ ultimately found that objective medical evidence in the record and evidence of

Levie’s daily activities and work history were not consistent with the opinions of

Dr. Beaty and Dr. Smith, both of which suggested a more restrictive view of

Levie’s abilities. Specifically, evidence in the record demonstrated—and Levie

acknowledged—that in addition to performing daily activities, Levie was able to

take care of his mother, remodel both his own property and other properties, and

work for Goodwill Industries during his alleged disability. The evidence also

suggests that Levie was able to function even when he did not take his medication.


                                          4
              Case: 18-11832     Date Filed: 12/07/2018    Page: 5 of 8


Because substantial evidence supported a contrary finding—that the claimant was

not so limited in his abilities—the ALJ had good cause to afford less weight to the

treating physicians’ opinions than the other medical opinions in evidence. See

Winschel, 631 F.3d at 1179; Phillips v. Barnhart, 357 F.3d 1232, 1240–41 (11th

Cir. 2004).

                                       III.

      Next, Levie argues that the ALJ erred in failing to consider the opinion of

Mac Wilcox, a social worker and therapist from whom he received treatment, and

that such failure merits reversal. We find this argument unavailing. First, under

SSA regulations, Wilcox—a social worker and therapist—was not an “acceptable

medical source,” and so his opinion could not have been utilized to establish the

existence of impairment in the first place. See 20 C.F.R. § 404.1502(a). Thus, the

ALJ was not required to give Wilcox’s notes any special consideration. Second,

while Levie contends that the ALJ did not consider Wilcox’s opinion, the record

reflects that the ALJ specifically referred to the fact that Levie had seen Wilcox for

treatment, and cited to the exhibits that contained Wilcox’s relevant treatment

notes. Because Levie saw Wilcox for treatment between five to seven years before

Levie’s alleged onset of disability, these notes were of limited relevance. While

we have previously said that an ALJ has an obligation to explain the weight given

to “obviously probative” evidence, Cowart v. Schweiker, 662 F.2d 731, 735 (11th


                                          5
              Case: 18-11832      Date Filed: 12/07/2018   Page: 6 of 8


Cir. 1981), treatment notes from a non-acceptable medical source that were taken

five to seven years prior to the claimant’s alleged onset of disability are not

obviously probative.

                                        IV.

      Next, Levie argues that the ALJ erred in failing to consider the impact of all

of his alleged impairments—specifically, ADHD, Asperger’s disorder, and

cognitive disorder—and that failure to do so is reversible error. Where a claimant

has alleged several impairments, the Commissioner must consider the impairments

in combination and determine whether the combined impairments render the

claimant disabled. See Jones v. Dep’t of Health & Human Servs., 941 F.2d 1529,

1533 (11th Cir. 1991) (per curiam). An ALJ’s statement that he has considered a

combination of impairments is adequate to meet this standard. Id.

      A diagnosis alone is insufficient to support a finding of disability, but must

be accompanied by evidence of functional limitation. See Moore v. Barnhart, 405

F.3d 1208, 1212−13 (11th Cir. 2005) (per curiam). If the claimant contends that he

has an impairment that equals a listed impairment, the claimant must present

evidence that describes how the impairment has such an equivalency. Wilkinson ex

rel. Wilkinson v. Bowen, 847 F.2d 660, 662 (11th Cir.1987) (per curiam).

      Here, at step two of the analysis, the ALJ determined that Levie suffered

from severe impairments, including dysthymia, anxiety disorder, bipolar disorder,


                                           6
              Case: 18-11832     Date Filed: 12/07/2018    Page: 7 of 8


and borderline personality disorder. The record undermines Levie’s claim that the

ALJ failed to consider that he had been diagnosed with ADHD, Asperger’s

disorder, and cognitive disorders. In fact, in discussing the medical evidence

contained in the various exhibits submitted by Levie, the ALJ specifically noted

that various mental health professionals had diagnosed him with those particular

disorders. After considering other acceptable medical opinions, including opinions

from Dr. Carden and state agency psychologists, as well as Levie’s daily activities

and work history, the ALJ concluded that these disorders did not impose

significant functional limitations. Specifically, the ALJ found that Levie’s

symptoms were not as severe or persistent as Levie alleged.

      In his written decision, the ALJ stated that he had considered Levie’s

impairments—both singly and in combination—and concluded that they did not

meet the severity of any of the relevant listings. Such a statement is sufficient to

find that the ALJ considered the impact of the claimant’s impairments alone and in

combination. See Jones, 941 F.2d at 1533. Further, while the ALJ did not find all

of Levie’s mental disorders to be “severe,” the ALJ took Levie’s social skills and

adaptive functioning into account, suggesting that Levie should only perform

simple work, should have no interaction with the general public or close teamwork

with coworkers, and should not work around crowds of twenty or more people.




                                          7
              Case: 18-11832    Date Filed: 12/07/2018   Page: 8 of 8


Overall, we find that the ALJ conducted a careful analysis of Levie’s impairments

and properly considered Levie’s functional limitations. Accordingly, we affirm.

      AFFIRMED.




                                        8